Citation Nr: 1753261	
Decision Date: 11/20/17    Archive Date: 12/01/17

DOCKET NO.  03-23 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.

3.  Entitlement to an initial compensable rating for hepatitis C.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law

ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to May 1976.  He also had a period of active duty for training (ACDUTRA) with the Army National Guard from August to December 1986.  He received the Army Commendation Medal.

These matters come before the Board of Veterans' Appeals (Board) from May 2014, March 2016, and January 2017 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In the May 2014 decision, the RO denied service connection for essential hypertension.  In the March 2016 decision, the RO granted service connection for hepatitis C and assigned an initial noncompensable disability rating, from August 5, 2002.  In the January 2017 decision, the RO denied the Veteran's application to reopen a claim of service connection for bipolar disorder, major depression with anxiety, schizoaffective disorder/schizophrenia (nervous condition), rule out paranoid psychosis, and PTSD.  The Veteran timely appealed.

In August 2016, the Board remanded the issue of entitlement to service connection for hypertension for further development.

As for characterization of the issues on appeal, E.D.S. Gonzalez, M.D. reported on an October 2016 "Hepatitis, Cirrhosis and other Liver Conditions Disability Benefits Questionnaire" (DBQ) (VA Form 21-0960G-5) that the Veteran was unable to work due to abdominal pain associated with his liver disability. Entitlement to a TDIU may be an element of an appeal for a higher initial rating. Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Given the evidence of a current disability, the Veteran's claim for the highest rating possible for hepatitis C, and the evidence of unemployability, the issue of entitlement to a TDIU is properly before the Board under Roberson and Rice and the Board has expanded the appeal (as reflected on the title page) to include this issue.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has current hypertension that is either related to service or his service-connected disabilities.  He has been awarded service connection for a back disability (identified as lumbar myositis, herniated nucleus pulposus, and degenerative disc disease), tinnitus, a right knee disability (identified as a medial meniscus tear and patellofemoral pain syndrome), and hepatitis C.  In support of his claim, he has submitted medical literature which addresses possible relationships between chronic pain and hypertension and between hepatitis and cardiovascular disabilities (see article entitled "Does Chronic Pain Raise Hypertension Risks?" printed in December 2013, a February 2010 article from Nicole Cutler L.Ac. entitled "Hepatitis C is a Risk Factor for Heart Disease," and an August 2015 article entitled "Hepatitis C Infection May Fuel Heart Risk").

A VA hypertension examination was conducted in February 2017 and the physician who conducted the examination opined that the Veteran's hypertension was not likely ("less likely than not"/"less than 50 percent probability") incurred in or caused by service.  The examiner reasoned that the Veteran was diagnosed as having hypertension in 2005 and that there was no evidence of any diagnosis of or treatment for hypertension during service.  The examiner also opined that the hypertension was not likely ("less likely than not"/"less than 50 percent probability") proximately due to or the result of the Veteran's service-connected disabilities and that the hypertension was not likely (not at least as likely as not) aggravated beyond its natural progression by a service-connected disability.  The examiner explained that there was no known medical literature that would substantiate a finding that the Veteran's service-connected low back or right knee disabilities caused hypertension.  Also, there was no evidence of aggravation and the Veteran's blood pressure was under control.

The February 2017 opinion that the Veteran's hypertension was not related to service is insufficient because it is, in part, based upon an inaccurate history.  Although the examiner reasoned that the Veteran was not diagnosed as having hypertension until 2005, Dr. Gonzalez reported in a June 2014 statement (VA Form 21-4138) that the Veteran had experienced high blood pressure since April 1996.  A slightly elevated blood pressure reading (136/92) was also recorded as early as sometime in 1986 or early 1987 (see a record of treatment for right knee problems from the Dwight D. Eisenhower Army Medical Center which notes that the Veteran was 31 years old).  Hence, the February 2017 opinion is based on an inaccurate history and is insufficient.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).
 
The opinion that the Veteran's hypertension was not likely caused by service-connected disabilities is also insufficient because although the examiner explained that there was no known medical literature that would substantiate a finding that the Veteran's service-connected low back or right knee disabilities caused hypertension, the examiner did not acknowledge or discuss the medical literature submitted by the Veteran which addresses possible relationships between chronic pain (e.g., pain caused by back and knee disabilities) and hypertension.  Also, the examiner did not address whether any relationship existed between the Veteran's hypertension and his service-connected hepatitis.  Thus, a remand is necessary to obtain an addendum opinion (preferably from the examiner who conducted the February 2017 VA hypertension examination) that addresses whether the Veteran's current hypertension was incurred or aggravated in service or was caused or aggravated by his service-connected disabilities.

In addition, the Veteran has submitted medical literature which addresses the potential relationship between hypertension and psychiatric disabilities (to include medications taken for psychiatric disabilities).  Hence, the hypertension issue is inextricably intertwined with the psychiatric issue being remanded.  

With respect to the appeal for a higher initial rating for hepatitis C, the October 2016 DBQ from Dr. Gonzalez documents numerous symptoms associated with liver disease, including fatigue, malaise, anorexia, nausea, vomiting, arthralgia, and right upper quadrant pain.  Also, Dr. Gonzalez noted that the Veteran experienced incapacitating episodes due to liver disease which occurred for at least 2 weeks, but less than 4 weeks, during the previous 12 months and that the Veteran was unable to work due to abdominal pain.  The Veteran was diagnosed as having hepatitis C and cirrhosis of the liver.  The Veteran also reported in an October 2016 statement (VA Form 21-4138) that he experienced various symptoms that he attributed to his liver disease, including joint pain, chills, sweating, upper right quadrant pain, and skin rashes.  

A VA liver examination was conducted in March 2017 and the Veteran was diagnosed as having hepatitis B and hepatitis C, but the physician who conducted the examination reported that the Veteran was not experiencing any signs or symptoms attributable to chronic or infectious liver diseases, that he had not experienced any incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) due to a liver disability during the previous 12 months, that he was not experiencing any other liver-related symptoms, and that his liver disability did not impact his ability to work.  The Veteran subsequently submitted statements in April 2017 (VA Form 21-4138) in which he reported that he continued to experience various symptoms that he attributed to his hepatitis C, including joint pain, skin problems, weakness, loss of appetite, fatigue, right upper quadrant pain, vomiting, and diarrhea.  He also suggested that the March 2017 VA examination was inadequate and that the examiner did not accurately report the severity of his liver symptoms.

In light of the fact that the March 2017 examiner did not acknowledge or comment upon the October 2016 DBQ from Dr. Gonzalez, the significant inconsistency between the October 2016 DBQ and the March 2017 examination report with respect to the nature and severity of the Veteran's liver symptoms, and the Veteran's contentions, the Board finds that a new VA examination should be conducted upon remand to obtain more contemporaneous medical findings and to more accurately assess the current severity of the Veteran's service-connected hepatitis C in light of the information contained in the October 2016 DBQ and the Veteran's reported symptoms and history.  The Board further notes that obtaining a retrospective medical opinion addressing the severity of the hepatitis C since the August 2002 effective date of service connection would aid in the resolution of the appeal for a higher initial rating as there are significant periods of time during the claim period where is little evidence that can be used to adequately assess the severity of the service-connected hepatitis C (e.g. the period of time between October 2003 and December 2015 VA hepatitis examinations).  See Chotta v. Peake, 22 Vet. App. 80 (2008) (noting that a duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).

As for the claim for a TDIU, this issue is inextricably intertwined with the service connection and higher rating issues being remanded, and should be adjudicated in the first instance by the AOJ, to include appropriate notification and a request for the Veteran to submit a formal application for a TDIU (VA Form 21-8940).

With respect to the application to reopen the claim of service connection for a psychiatric disability, notice provided pursuant to the Veterans Claims Assistance of 2000 (VCAA) must explain the meaning of "new and material evidence" and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the Board most recently denied an application to reopen a claim of service connection for a psychiatric disability other than PTSD in a November 2006 decision and denied the Veteran's claim of service connection for PTSD in an August 2016 decision.  The Veteran has not been notified of the need to submit new and material evidence with respect to his claim of service connection for a psychiatric disability or of the meaning of "new and material evidence."  Although VA's General Counsel has held that Kent notice is no longer required, see VAOPGCPREC 6-2014, the Court has not addressed this issue and, given that the Board is remanding the claims, such notice should be provided upon remand.

Moreover, the VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (c), (d) (2017).  The duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159 (c)(4).

An October 2000 decision from the Social Security Administration (SSA) reflects that the Veteran was awarded SSA disability benefits on the basis of various disabilities, including a back disability, a right knee disability, hypertension, and a psychiatric disability.  Where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if potentially relevant.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) ("The legal standard for relevance requires VA to examine the information it has related to medical records and if there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records").  The records related to the Veteran's claim for SSA benefits have not yet been associated with the file and appear to be directly relevant to the issues on appeal.  Hence, the AOJ should attempt to obtain any such records upon remand.

Updated VA treatment records should also be secured upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter which (1) notifies him that his petition to reopen the claim of service connection for a psychiatric disability other than PTSD was previously denied in a November 2006 Board decision and that his claim of service connection for PTSD was previously denied in an August 2016 Board decision, (2) provides the appropriate definitions of new and material evidence, (3) describes the type of evidence that is necessary to substantiate the underlying service connection claim, and (4) provides him with notice as to the information and evidence that is required to substantiate his claim for a TDIU.  A copy of this letter must be included in the file.

2.  Ask the Veteran to complete a formal application for a TDIU and to report his education and employment history and earnings, especially for the period since August 2002.

3.  Ask the Veteran to identify the location and name of any VA or private medical facility where he has received treatment for hypertension, a psychiatric disability, and hepatitis, to include the dates of any such treatment.

Ask the Veteran to complete authorizations for VA to obtain all records of his treatment for hypertension, a psychiatric disability, and hepatitis from any sufficiently identified private treatment provider from whom records have not already been obtained.  The AOJ shall attempt to obtain any relevant private treatment records for which a sufficient release is received.  All efforts to obtain these records must be documented in the file.

If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e).

4.  Obtain and associate with the file all outstanding records of the Veteran's treatment from the VA Caribbean Healthcare System dated since December 2016; and all such relevant records from any other sufficiently identified VA facility. 

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e).

5.  Contact the SSA and obtain a copy of that agency's decision(s) concerning the Veteran's claim(s) for disability and/or supplemental security income (SSI) benefits, including any medical records relied upon to make the decision(s). 

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e).

6.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records and any records from the SSA, request an opinion from an appropriate specialist physician.  The physician should review all relevant electronic records contained in the VBMS and Virtual VA systems (including a copy of this remand along with any records obtained pursuant to this remand) and provide an opinion as to the etiology of the Veteran's hypertension. 


For any hypertension diagnosed since approximately January 2014, the physician should answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current hypertension had its onset during the period of active service from May 1974 to May 1976, had its onset in the year immediately following that period of service, had its onset during the period of ACDUTRA from August to December 1986, was permanently aggravated beyond its natural progression by the period of ACUDTRA from August to December 1986, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the current hypertension was either (i) caused OR (ii) aggravated by the Veteran's service-connected back disability (lumbar myositis, herniated nucleus pulposis, and degenerative disc disease), right knee disability (medial meniscus tear and patellofemoral pain syndrome), and/or hepatitis C (to include any pain associated with the Veteran's disabilities)?

If the hypertension was aggravated by a service-connected disability, the opinion provider should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

In formulating the above opinions, the physician should specifically acknowledge and comment on the elevated blood pressure reading (136/92) which was recorded as early as sometime in 1986 or early 1987 (see a record of treatment for right knee problems from the Dwight D. Eisenhower Army Medical Center which notes that the Veteran was 31 years old) and the medical literature submitted by the Veteran which addresses possible relationships between chronic pain and hypertension and between hepatitis and cardiovascular disabilities (see article entitled "Does Chronic Pain Raise Hypertension Risks?" printed in December 2013, a February 2010 article from Nicole Cutler L.Ac. entitled "Hepatitis C is a Risk Factor for Heart Disease," and an August 2015 article entitled "Hepatitis C Infection May Fuel Heart Risk").

The physician must provide reasons for each opinion given.

The physician is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  The absence of evidence of treatment for hypertension in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

7.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records and any records from the SSA, schedule the Veteran for a VA examination to evaluate the current severity of his service-connected hepatitis.  All indicated tests and studies shall be conducted.

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

Based on all examination findings and the Veteran's documented medical history and lay assertions, the examiner should identify the nature and severity of any manifestations of hepatitis C during the period since August 5, 2002 and, if possible, indicate (a) whether at any point during that period the service-connected hepatitis increased in severity; (b) the approximate date(s) of any such change(s); and (c) the severity of the disability on each date.

Specifically, the examiner should report the nature, severity, and frequency of all signs and symptoms associated with the Veteran's hepatitis, to include any fatigue, malaise, weight loss, anorexia, malnutrition, nausea, vomiting, arthralgia, hepatomegaly, and right upper quadrant pain.

To the extent possible, any manifestations of the Veteran's hepatitis C should be distinguished from those of any other liver disorder present (e.g., cirrhosis).

The examiner should specifically acknowledge and comment on the October 2016 DBQ from Dr. Gonzalez and the symptoms and history provided by the Veteran (to include in his October 2016 and April 2017 statements (VA Forms 21-4138)).

The examiner must provide reasons for any opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his hepatitis.

8.  If a full benefit sought on appeal remains denied, the AOJ should issue an appropriate supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

